Case 3:20-cv-05376-BHS Document 19-2 Filed 07/01/20 Page 1 of1
LAW OFFICES OF

HOLMES WEDDLE & BARCOTT

A PROFESSIONAL COMPORATION
Founded 1914
OveR A CENTURY OF SERVICE To OUR CLIENTS
3101 WESTERN AVENUE, SUITE 500 - SEATTLE, WASHINGTON 98121-3071
TELEPHONE (206] 292-8008 - FAX (206) 340-0289

MICHAEL A. BARCOTT
EMAIL: mbarcott(@hwb-law.com

January 28, 2020

VIA EMAIL ONLY

Ben Hagedorn

State of Alaska

Department of Natural Resources
550 W. 7" Avenue, Suite 900C
Anchorage, AK 99501-3557

Re: F/V SCANDIES ROSE
Our File No. 7483.032057

Dear Mr. Hagedorn:

I am counsel for SCANDIES ROSE in this matter. I write in response to your letter to
SCANDIES ROSE dated January 2, 2020.

SCANDIES ROSE has contracted with Global Diving & Salvage for Global to go to the
site of the sinking and locate the vessel, if possible. We have also contracted for Global to do an
ROV survey of the vessel. Depending upon what we learn about 1) the location of the vessel,
and 2) how it is sitting on the bottom we will respond to your letter of January 2"’. To date the
weather has not cooperated with our efforts and we would hope that global could go out at some
point within the next two to three weeks.

I trust this is adequate for your purposes at present and I will keep you advised on any
progress made by Global in locating and surveying the vessel.

Very truly yours,

 

MAB:hhm

G:\7483\32057\Correspondence\Hagedorn | -28-20.docx

ANCHORAGE OFFICE: 701 WEST EIGHTH AVENUE, SUITE 700 - ANCHORAGE, ALASKA 99501-3408 « TELEPHONE (907) 274.0666 - FAX (907) 277-4657
